EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Jones on 6/21/21.

The application has been amended as follows: 
Amended Claim 5
The system according to Claim 1, wherein the array of gas species sensors are arranged in parallel. 

Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 3/22/21, and in view of the Examiner’s Amendment included in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim(s) 1-3, 5-6 and 10-22, the prior art of record does not disclose or render obvious at the effective filing date of the invention: 
Regarding claim 1, the closest relevant art is Silver (U.S. Pub No. 20180133416) in view of Scalici (U.S. Pub No. 20130096399) which discloses a processor (126) and a gas pump (111) of Silver and a sensor array from Scalici. However, the prior art of record fails to disclose wherein the array of gas species sensors is 
Regarding claim 21, the closest relevant art is Silver (U.S. Pub No. 20180133416) in view of Scalici (U.S. Pub No. 20130096399) which discloses a processor (126) and gas pump of Silver and a sensor array from Scalici. However, the prior art of record fails to disclose wherein the array of gas species sensors is positioned in line with a main gas flow coming from the surgical cavity, wherein the array of gas species sensors are arranged in parallel with one another in combination with the other elements recited in the independent claim(s).
Regarding claim 22, the closest relevant art is Silver (U.S. Pub No. 20180133416) in view of Scalici (U.S. Pub No. 20130096399) which discloses a processor (126) and gas pump of Silver and a sensor array from Scalici. However, the prior art of record fails to disclose wherein the array of gas species sensors arranged with each individual gas species sensor in its own bypass flow line in parallel with the main gas flow, wherein each individual gas species sensor and its respective bypass flow line are arranged in series within the main gas flow line in combination with the other elements recited in the independent claim(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783